NO. 07-05-0432-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  NOVEMBER 30, 2005

                          ______________________________

                        IN RE ERASMO GONZALES, RELATOR
                         _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Erasmo Gonzales petitions the court for a writ of mandamus requesting that we

order the trial court to set aside an allegedly void judgment of conviction. We deny the

petition.


       Mandamus issues only to correct a clear abuse of discretion when there is no other

adequate remedy by law. In re Nolo Press/Folk Law, Inc., 991 S.W.2d 768, 776 (Tex.

1999). As Gonzales challenges his incarceration based on an allegedly void conviction,

he may obtain the relief sought by filing an application for writ of habeas corpus. See TEX .

CODE CRIM . PROC . ANN . arts. 11.01, 11.07 (Vernon 2005). Having a legal remedy available

to him, Gonzales has not satisfied the prerequisites for obtaining mandamus relief. See

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991) (holding that
mandamus relief is unavailable when applicant’s attempt to vacate his felony conviction

could be remedied through a habeas proceeding).


      Accordingly, we deny the petition.




                                               Mackey K. Hancock
                                                   Justice




                                           2